110 S.E.2d 481 (1959)
251 N.C. 81
STATE
v.
Alvin SANDLIN and Clyde Sandlin.
No. 146.
Supreme Court of North Carolina.
October 14, 1959.
E. W. Summersill and Robert E. Lock, Jacksonville, for defendant-appellant.
Atty. Gen. Malcolm B. Seawell and Asst. Atty. Gen. Claude L. Love for the State.
PER CURIAM.
Defendants were not charged with murder, but an assault. It was error to place *482 on them the burden of proving they acted in self-defense. State v. Warren, 242 N.C. 581, 89 S.E.2d 109; State v. Muscat, 247 N.C. 266, 100 S.E.2d 510.
New trial.
HIGGINS, J., not sitting.